Citation Nr: 0829568	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-29 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 2001 to 
December 2002, from January 2003 to February 2003, and from 
February 2003 to July 2003.  She also had service with the 
Air Force National Guard, with verified active duty for 
training (ACDUTRA) from February 1978 to June 1978, and 
various periods of inactive duty for training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision in which the RO 
granted service connection and assigned an initial, 
noncompensable (0 percent) rating for bilateral hearing loss, 
effective May 18, 2005.  The veteran filed a notice of 
disagreement (NOD) in May 2007; a statement of the case (SOC) 
was issued in July 2007.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in August 2007.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  A March 2007, VA-authorized audiological examination 
revealed no worse than Level II hearing  in each ear.  




CONCLUSION OF LAW

The criteria for an initial, compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A  (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The 2000 Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008), includes enhanced 
duties to notify and assist claimants for VA benefits.  VA 
regulations implementing the VCAA have been codified, as 
amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a veteran before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.  

Via May 2005 and September 2006 pre-rating letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for bilateral hearing loss, the claim at that 
time, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The September 2006 letter notified the appellant 
regarding the assignment of disability ratings and effective 
dates, as well as the type of information that impacts these 
determinations, consistent with Dingess/Hartman.  The April 
2007 rating decision reflects the initial adjudication of the 
claim after issuance of the September 2006 letter.  Hence, 
the September 2006 letter, which meets the VCAA's content of 
notice requirements, also meets the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the initial rating matter on appeal.  Pertinent 
objective evidence associated with the claims file includes 
service treatment records, post-service VA medical records, 
and the report of a VA-authorized audiological examination.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified or made aware of the evidence 
needed to substantiate the claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100 (2007).  

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85 (2007).  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

(a) When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  

(b) When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.  

In adjudicating initial rating claims, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

VA outpatient treatment records and private medical records 
in the claims file reflect  no complaints of, or treatment 
for, hearing loss.



On VA-authorized audiological evaluation in March 2007, pure 
tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Average
RIGHT
30
35
40
40
36.25
LEFT
30
30
35
35
32.50

Speech audiometry testing, at 70 decibel hearing threshold 
levels, revealed speech recognition ability of 88 percent in 
the each ear.  A second speech audiometry test, at 75 decibel 
hearing threshold levels, revealed speech recognition ability 
of 92 percent in the right ear and of 96 in the left ear.  

The March 2007 audiological evaluation results constitute the 
only pertinent evidence for evaluating the veteran's hearing 
since the May 18, 2005 effective date of the grant of service 
connection.  Considering the above-noted results, the Board 
finds that no more than Level II hearing in each ear is 
shown, based on application of the reported findings to Table 
VI.  Application of these findings to Table VII corresponds 
to a noncompensable (0 percent) rating under DC 6100.  The 
Board points out that none of the pure tone thresholds 
recorded in March 2007 reflect exceptional hearing impairment 
as defined by regulation; hence, 38 C.F.R. § 4.86(a) and (b) 
are not for application.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of her bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  In other words, the Board is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.1 (2007).  
 
For all the foregoing reasons, the Board finds that the 
record presents no basis for staged rating of the disability, 
pursuant to Fenderson, and the claim for an initial, 
compensable rating for bilateral hearing loss must be denied.  
Given the mechanical method of deriving ratings for hearing 
loss, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial, compensable rating for bilateral hearing loss is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


